Citation Nr: 1726945	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-09 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1966 to February 1970, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss manifested in service and is attributable to service.

2. The Veteran's tinnitus manifested in service and is attributable to service.

3.  The Veteran's hypertension manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss and tinnitus.  First, there is evidence of a current disability. The November 2009 and October 2012 VA examiners diagnosed bilateral sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  Further, the Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service. See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167. Specifically, the Veteran asserted that he was exposed to in-service noise from multiple rocket attacks in and around Da Nang Air Force base.  He did not wear any hearing protection in-service.  Whereas, the Veteran's civilian employment required him to wear protective hearing devices at all times.  See June 2009 VA Form 21-526 Veterans Application for Compensation or Pension; August 2012 VA Form 21-4138 Statement In Support of Claim.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus are related to service.  Although there is evidence against the claim, the Veteran's private physician (Dr. M.S.) opined that the Veteran's bilateral hearing loss was as likely as not the direct and proximate result of the Veteran's service.  Additionally, Dr. M.S. opined that the Veteran's tinnitus was more probable than not within a reasonable degree of medical certainty and probability from the trauma the Veteran's ears sustained from his experiences in Vietnam.  In support of these opinions, Dr. M.S. reviewed the Veteran's service and post-service treatment records and VA examinations, and relied on his own medical expertise, knowledge, and training.  Affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.

Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for hypertension.  

As an initial matter, the Board finds that there is evidence of a current disability.  The Veteran has hypertension.  See May 2006 Mercy Chart Note; November 2012 VA examination.

The Veteran does not contend, nor does the evidence suggest, that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Rather, the Veteran contends that he developed high blood pressure in-service or that his hypertension was aggravated by his military service.  See August 2010 VA Form 21-4138 Statement In Support of Claim.  In November 2012, the Veteran was afforded a VA examination to evaluate whether his hypertension was secondary to his service-connected type II diabetes mellitus.  In an addendum opinion, the November 2012 VA examiner opined that the Veteran's hypertension pre-dates the Veteran's diabetes diagnosis and therefore, the Veteran's hypertension was
less likely than not due to his diabetes mellitus. Accordingly, the Board concludes that entitlement to service connection for hypertension on a secondary basis is not warranted.

The Board notes, however, that there is evidence of an in-service event, disease, or injury on a direct basis.  The Veteran had an elevated blood pressure reading of 178/80 due to anxiety from his entrance examination in February 1966.  At his January 1970 exit examination, he had a blood pressure reading of 140/84 and was pre-hypertensive.  

Moreover, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  To the extent that there is evidence against the claim, the Veteran's private physician (Dr. M.S.) opined that it was more likely than not the Veteran had a significant amount of anxiety and stress during his time in the service.  Dr. M.S. stated that the Veteran's stress and anxiety aggravated a pre-existing tendency towards hypertension and resulted in the Veteran ultimately becoming hypertensive.  Dr. M.S. added that had it not been for the insults that the Veteran suffered during his time in the service, the Veteran's hypertension more likely than not would have developed later in life, if in fact it had developed at all.  In support of these opinions, Dr. M.S. reviewed the Veteran's service and post-service treatment records and VA examinations, and relied on his own medical expertise, knowledge, and training.  Affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's hypertension is related to service.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss, tinnitus, and hypertension is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for hypertension is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


